The present application is being examined under the pre-AIA  first to invent provisions. 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
- Kitada (US 20100045543) discloses an antenna testing module, comprising: a box (Kitada Fig. 1 Item l)configured to accommodate a device under test (DUT) (Kitada Fig. 1 Item4); a platform (Kitada Fig. 1 Item 3) within the box and configured to hold the DUT; a detection module (Kitada Fig. 1 Item 5) at least partially within the box, and configured to receive an electromagnetic radiation emitted from the DUT (Kitada paragraph 0039).
BWANT (TW 1463820) discloses plurality of separate detection modules (BWANT Abstract Fig. 2 Item 4).
Wilmhoff (US 20150011273) discloses locate an antenna phase centerof the DUT (Wilmhoff paragraph 0063).
Chukka (US PAT 10276933) discloses one of the plurality of separate detection modules (Chukka Fig. 6A and 6B Item 12) further comprises: an antenna (Chukka Fig. 6A and 6B Item 36, 38 and 40) configured to receive the electromagnetic radiation; and an actuator (Chukka Fig. 6A and 6B Item 46, 48 and 50) connected to the antenna and configured to control the antenna to move in a plurality of directions.
However, the combination of Kitada, BWANT, Wilmhoff and Chukka fails to teach “antenna testing module, comprising: a box configured to accommodate a device under test (DUT); a platform within the box and configured to hold the DUT; and a plurality of separate detection modules at least partially within the box, and configured to receive 
Accordingly, Applicant’s claims are allowed for these reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSINCHUN LIAO whose telephone number is (571)270-7701.  The examiner can normally be reached on Monday-Thursday, 8:00AM-4:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571)272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/HSINCHUN LIAO/Primary Examiner, Art Unit 2641